Nov 26 2013, 5:40 am
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

YVETTE M. LAPLANTE                               GREGORY F. ZOELLER
Keating & LaPlante, LLP                          Attorney General of Indiana
Evansville, Indiana

                                                 ELLEN H. MEILAENDER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BRANDON A. SCOTT,                                )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 82A04-1303-CR-128
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                  APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                           The Honorable David D. Kiely, Judge
                          The Honorable Kelli E. Fink, Magistrate
                              Cause No. 82C01-1201-FA-134


                                      November 26, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Brandon Scott appeals his conviction for Class C felony possession of cocaine.

We affirm.

                                         Issues

      Scott raises three issues, which we consolidate and restate as:

              I.    whether the trial court abused its discretion by
                    admitting evidence discovered during a patdown
                    search; and

             II.    whether the trial court abused its discretion by
                    admitting a statement made by Scott to the police
                    where the statement was not timely produced by the
                    State pursuant to a discovery order.

                                          Facts

       On the afternoon of November 2, 2011, Evansville Police Officer Brian Watson

saw Scott walking down the middle of Elliott Street even though the sidewalks were

unobstructed. Officer Watson got out of his car and asked Scott to stop, and Scott

complied. Officer Watson noticed that Scott had his right hand in his front pocket, and

he asked Scott to remove his hand from his pocket. Scott did not comply despite several

requests. When Scott finally complied, Officer Watson saw him looking in different

directions, which Officer Watson believed was an indication that Scott was going to run.

Officer Watson suspected that Scott may have had a weapon in his pocket. Scott then put

his hand back into his pocket, and Officer Watson again ordered him to remove his hand

from his pocket. Officer Watson then did a patdown search of Scott and felt what he

believed was crack cocaine in Scott’s front right pocket. In his pocket, Scott had four


                                            2
bags containing over thirty smaller bags of what was later identified as cocaine and a

cutting agent. After receiving Miranda warnings, Scott asked if he could “work off the

charge” by providing information about his supplier. Tr. p. 81.

       The State charged Scott with Class A felony dealing in cocaine in an amount over

three grams.1 Scott filed a discovery request that included a request for “the substance of

any oral statements made by Defendant.” Appellant’s App. p. 60. However, the State

did not disclose Scott’s oral statement at that time. Scott also filed a motion to suppress,

arguing that the patdown search was unlawful, but the trial court denied the motion.

       On January 24, 2013, the day of the motion to suppress hearing, Officer Watson

gave the State a supplemental report, which included Scott’s oral statement. The State

immediately informed Scott’s counsel of the oral statement, and Scott filed a motion to

exclude the statement. The trial court denied Scott’s motion on January 25, 2013, but

offered him a continuance of the trial scheduled for January 28, 2013. Scott rejected the

offer, but on January 28, 2013, the morning of his trial, he renewed his motion to exclude

the statement and asked for a continuance if that motion was denied. The trial court

again denied the motion to exclude and also denied the motion for a continuance. The

jury found Scott guilty of the lesser-included offense of Class C felony possession of

cocaine. Scott now appeals.

                                              Analysis

                                        I. Patdown Search

1
 He was originally charged with two counts of Class A felony dealing in cocaine, but one of the charges
was later dropped.


                                                  3
        Scott argues that the cocaine was inadmissible because the patdown search

violated his rights under the Fourth Amendment of the United States Constitution. 2 We

review the admission of evidence for an abuse of discretion. Wilson v. State, 765 N.E.2d

1265, 1272 (Ind. 2002). An abuse of discretion occurs “where the decision is clearly

against the logic and effect of the facts and circumstances.” Smith v. State, 754 N.E.2d

502, 504 (Ind. 2001).

        The State argues that Scott waived this argument by failing to object to the

testimony of Officer Watson, another officer, and the forensic chemist. Scott argues that

he preserved this argument by objecting to the admission of the cocaine. However, we

need not address the waiver argument because, even if Scott preserved this argument by

objecting to the cocaine, we conclude that the patdown search did not violate Scott’s

Fourth Amendment rights, and the trial court properly admitted the cocaine.

        The Fourth Amendment to the United States Constitution prohibits unreasonable

searches and seizures by the government. Patterson v. State, 958 N.E.2d 478, 482 (Ind.

Ct. App. 2011). “Searches performed by government officials without warrants are per

se unreasonable under the Fourth Amendment, subject to a ‘few specifically established

and well-delineated exceptions.’” Holder v. State, 847 N.E.2d 930, 935 (Ind. 2006)

(quoting Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 514 (1967)). A search




2
  Scott also argues that the search violated Article 1, Section 11 of the Indiana Constitution. However,
because Scott has failed to provide us with an analysis of his Indiana constitutional claim separate from
the federal analysis, he has waived any claim of error on that point. See Francis v. State, 764 N.E.2d 641,
647 (Ind. Ct. App. 2002).
                                                    4
without a warrant requires the State to prove an exception to the warrant requirement

applicable at the time of the search. Id.

       One exception was established in Terry v. Ohio, in which “the United States

Supreme Court held that a police officer may briefly detain a person for investigatory

purposes if, based on specific and articulable facts together with reasonable inferences

drawn therefrom, an ordinarily prudent person would reasonably suspect that criminal

activity was afoot.” Patterson, 958 N.E.2d at 482 (citing Terry v. Ohio, 392 U.S. 1, 30,

88 S. Ct. 1868, 1884 (1968)). Reasonable suspicion is determined on a case-by-case

basis by examining the totality of the circumstances. Id.

       “In addition to detainment, Terry permits a police officer to conduct a limited

search of the individual’s outer clothing for weapons if the officer reasonably believes

that the individual is armed and dangerous.” Id. at 482-83. “An officer’s authority to

perform such a pat-down search of a detained individual during a Terry stop is dependent

upon the nature and extent of the officer’s particularized concern for his or her safety.”

Id. at 483 (citing Rybolt v. State, 770 N.E.2d 935, 938 (Ind. Ct. App. 2002), trans.

denied). The officer only needs reasonable suspicion that the individual is armed to

justify a limited patdown search of the individual’s outer clothing. Id. at 485. “[T]here

must exist articulable facts to support an officer’s reasonable belief that the particular

individual is armed and dangerous.” Id. at 486. “In determining whether an officer acted

reasonably under the circumstances, we consider the specific, reasonable inferences that

the officer is entitled to draw from the facts in light of his or her experience.” Id.



                                               5
       Scott argues that Officer Watson did not have a reasonable belief that Scott was

armed. In support of his argument, Scott relies on Hill v. State, 956 N.E.2d 174 (Ind. Ct.

App. 2011), trans. denied. In Hill, an officer stopped the defendant because he matched a

vague description of a fleeing suspect. The defendant reached into his pocket, but he

complied when the officer instructed him to take his hand out. The officer believed that

the defendant was preparing to flee, and the defendant gave “inconsistent and

nonsensical” statements about what he was doing. Hill, 956 N.E.2d at 176. The officer

performed a patdown search and discovered a small amount of marijuana in the

defendant’s pocket. On appeal, we held that the patdown search was improper. We

focused on the fact that the defendant complied with the officer’s request to remove his

hand from his pocket. We concluded that “the Fourth Amendment requires that the

officer have a particularized suspicion, or more than a ‘hunch,’ that a person is armed and

dangerous before conducting a pat-down search for weapons.” Id. at 179. We held that

the evidence did not support a determination that the officer had a reasonable belief that

the defendant was armed and dangerous, and the patdown search was an illegal search

under the Fourth Amendment.

       However, we find the circumstances in Williams v. State, 754 N.E.2d 584 (Ind. Ct.

App. 2001), trans. denied, more similar to the facts here. In Williams, a police officer

stopped the defendant for traffic violations, and the defendant got out of his car with his

hands in his pockets and began walking toward the police car. The defendant was

nervous, sweating, and his legs were shaking. Despite the officer’s repeated orders for

the defendant to remove his hands from his pockets, the defendant failed to comply. The

                                            6
officer then ordered the defendant to put his hands on the police car, but the defendant

put his hand in his pocket again. When the officer tried to perform a patdown search, the

defendant grabbed the officer’s wrist. The officer found cocaine in the defendant’s

pocket, and the trial court admitted the cocaine at trial. On appeal, we held that the

defendant’s behavior “warranted the officer’s reasonable fear for his safety and the

subsequent pat down search” of the defendant. Williams, 754 N.E.2d at 588.

        As in Williams, Scott repeatedly failed to comply with the officer’s requests to

remove his hands from his pocket. He also acted as if he was going to flee. Under these

circumstances, we conclude that Scott’s behavior warranted Officer Watson’s reasonable

fear for his safety and reasonable belief that Scott was armed. The patdown search did

not violate Scott’s Fourth Amendment rights, and the trial court properly admitted the

evidence found as a result of the patdown search.3


3
 Scott also argues that Officer Watson exceeded his authority given by Indiana Code Section 34-28-5-3,
which provides:

                Whenever a law enforcement officer believes in good faith that a person
                has committed an infraction or ordinance violation, the law enforcement
                officer may detain that person for a time sufficient to:

                (1)     inform the person of the allegation;

                (2)     obtain the person’s:

                        (A)     name, address, and date of birth; or

                        (B)     driver’s license, if in the person’s possession; and

                (3)     allow the person to execute a notice to appear.

According to Scott, Officer Watson did not indicate that he was going to do any of the activities listed in
Indiana Code Section 34-28-5-3. However, Scott cites no authority that would require Officer Watson to
perform the activities listed in the statute prior to securing his safety, and we decline to impose such a
requirement.
                                                    7
                                  II. Discovery Violation

       Scott argues that the trial court abused its discretion by admitting Scott’s oral

statement that was not timely disclosed pursuant to his discovery requests. “The trial

court must be given wide discretionary latitude in discovery matters since it has the duty

to promote the discovery of truth and to guide and control the proceedings, and will be

granted deference in assessing what constitutes substantial compliance with discovery

orders.” Lindsey v. State, 877 N.E.2d 190, 195 (Ind. Ct. App. 2007), trans. denied.

“Absent clear error and resulting prejudice, the trial court’s determinations as to

violations and sanctions should not be overturned.”         Id.   If a remedial measure is

warranted, a continuance is usually the proper remedy. Id. “Where a continuance is an

appropriate remedy, a defendant will waive any alleged error regarding noncompliance

with the trial court’s discovery order by failing to request a continuance.” Id. “Where

the State’s actions were deliberate and the conduct prevented a fair trial, a more extreme

remedial measure—exclusion of evidence—may be employed.” Id.

       When presented with the State’s failure to timely disclose Scott’s oral statement,

the trial court offered Scott a continuance of the trial date, and Scott refused the offer.

Three days later, on the morning of the trial, Scott changed his mind and requested a

continuance, which the trial court denied because they were ready to proceed with the

trial. Given Scott’s initial refusal of the trial court’s offer of a continuance, we conclude

that Scott waived any claim of error with respect to the admission of the oral statement.

       Waiver notwithstanding, the trial court did not abuse its discretion by admitting

the statement. Scott has failed to demonstrate that the State’s actions were deliberate and

                                             8
the conduct prevented a fair trial. The statement at issue is Scott’s request to “work off

the charge” by providing information about his supplier. Tr. p. 81. The officer did not

put this statement in the initial reports to protect Scott and keep the information out of the

public records. When the officer realized that Scott did not “work off the charge,” he

prepared a supplemental report. When the State received the supplemental report, it

immediately gave the report to Scott’s counsel. Under these circumstances, there is no

evidence that the delay in disclosing the oral statement to Scott’s counsel was deliberate

or in bad faith.

       Further, there is no indication that the admission of the statement prevented Scott

from having a fair trial. There was already substantial evidence of Scott’s possession of

the cocaine. We agree with the State that the impact of “this statement was relatively

minor and unimportant compared to other evidence of guilt.” Appellee’s Br. p. 21. We

conclude that the trial court properly admitted Scott’s oral statement despite the State’s

failure to timely disclose the statement. See, e.g., Lindsey, 877 N.E.2d at 196 (holding

that the exclusion of evidence was not an appropriate remedy for the State’s discovery

violation).

                                        Conclusion

       The trial court properly admitted evidence found as a result of the patdown search

because the patdown search did not violate Scott’s Fourth Amendment rights. Further,

the trial court properly admitted Scott’s oral statement despite the State’s discovery

violation. We affirm.



                                              9
      Affirmed.

CRONE, J., and PYLE, J., concur.




                                   10